Citation Nr: 9917230	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


REMAND

The veteran served on active duty from July 1950 to April 
1951 and from November 1951 to November 1961.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
dated in November 1994 and January 1999.  The November 1994 
decision denied the veteran's claim of entitlement to TDIU.  
The January 1999 rating decision granted the veteran's claim 
of service connection for tinnitus, but assigned an effective 
date of May 29, 1998, for service connection.  The decision 
also denied the claim of service connection for bilateral 
hearing loss.  The veteran filed a notice of disagreement 
with the effective date and denial of service connection.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Subsequent to the issuance of the last supplemental statement 
of the case, additional medical records have been received, 
specifically private medical records submitted by the 
veteran.  

These records relate to the issues currently on appeal, and 
were not previously of record or reviewed by the agency of 
original jurisdiction (AOJ).  Any pertinent evidence 
forwarded to the Board by the originating agency must be 
referred to the AOJ for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran or his representative.  See 38 
C.F.R. §§ 19.37(b), 20.1304(c) (1998).

In addition, because a notice of disagreement was filed with 
denial of service connection for bilateral hearing loss and 
the effective date of service connection for tinnitus, and no 
statement of the case has been issued this issue must be 
remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 
76 (1998), Tablazon v. Brown, 8 Vet. App. 359, 361 (1995). 

To ensure that the VA has met its duty ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

After reviewing all evidence received, 
including those documents received 
subsequent to the issuance of the last 
supplemental statement of the case, and 
after undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issue of entitlement to 
service connection for TDIU.

If the benefits sought remains denied, 
the RO should issue a supplemental 
statement of the case as to that issue.  
In any event, the RO should issue a 
statement of the case or a supplemental 
statement of the case that addresses the 
issues of entitlement to service 
connection for bilateral hearing loss, 
and an earlier effective date for the 
grant of service connection for tinnitus.  
The veteran and his representative should 
be advised of the steps necessary to 
perfect his appeal as to the new issues.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  While this case is 
in remand status, the veteran is free to submit additional 
evidence and argument on the questions at issue.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




